NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
MICHAEL ALEXANDER,
Claim,ant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
Respondent-Appellee.
2010-7035
Appea1 from the United States Court of Appea1s for
Veterans Claims in case no. 08-2482, Judge Rona1d M.
Ho1daWay.
ON MOTION
ORDER
Michae1 Alexander and the Secretary of Veterans Af-
fairs move for a 14-day extension of time, until March 29,
2011, to comply with the court’s March 26, 2010, 0rder.
Up0n consideration thereof
IT ls ORDERED THAT:
The motions are granted

ALEXANDER v. DvA _ 2
FoR THE CoURT
 2 4  /s/' J an Horba1y
Date J an Horbaly
C1erk
cc: ChriSt0pher R. Liro, Esq.
She11y D. Weger, Esq.
F
321 u.s.coum i)i=“EAPPsALs rea
THE FEDEPAL ClRCUlT
HAR 24 2011
.|AN HBREALY
CLEH(